BONIN, J.,
concurs in the result with reasons.
I concur because the result is that Mar-keita Prevost is permitted to Stand for election to the House of Representatives. I, however, am of the view that the district court is without subject matter jurisdiction in a qualifications challenge to a candidate for a seat in the legislative branch of state government. See Nixon v. Hughes, 15-1036 (La.App. 4 Cir. 9/29/15), 176 So.3d 1135 (Bonin, J., dissenting).
LEDET, J., concurs.
I concur in the result.